Exhibit 10.4.3

 

AMENDMENT TO THE

 EMPLOYMENT AGREEMENT WITH TODD G. ZIMMERMAN

 

THIS AMENDMENT (“Amendment”), effective on the 1st day of April, 2010 is made by
and between Emergency Medical Services Corporation, a Delaware corporation (the
“Company”), and Todd G. Zimmerman (“Executive”), in order to amend the
Employment Agreement heretofore entered into between Emergency Medical Services,
L.P. (“EMS L.P.”) and Executive, as assigned by EMS L.P. to EMSC on February 10,
2005, and as amended on January 1, 2009 and on March 12, 2009 (collectively the
“Employment Agreement”).

 

WHEREAS, the Company and the Executive desire to amend the Employment Agreement
to amend the duties of Executive and modify the compensation payable to
Executive;

 

WHEREAS, the Company and the Executive desire to amend the Employment Agreement
to extend the restrictive covenants to twenty-four (24) months to coincide with
the length of the Salary/Benefit Continuation section as previously amended.

 

NOW, THEREFORE, the Agreement is hereby amended as follows:

 

1.                                       Subsection A of Section 2,
“Employment,” shall be amended and restated to read in its entirety as follows:

 

A.                                   Company shall employ the Executive as
President of its indirect wholly-owned subsidiary EmCare, Inc. (“EmCare”), and
the Executive shall serve in such capacity, performing such duties as are
consistent with such position, along with such other duties and responsibilities
assigned to the Executive by the Chief Executive Officer (“CEO”) of the Company.
 The Company shall also employ the Executive as Executive Vice President and
Secretary of Company and the Executive shall serve in such capacity, performing
such duties as are consistent with such position, along with such other duties
and responsibilities assigned to the Executive by the CEO of the Company.  The
Executive shall devote his best efforts and all of his business time to the
performance of his duties under this Agreement and shall perform them
faithfully, diligently, competently and in a manner consistent with the policies
of the Company and EmCare as determined from time to time by the Company and
EmCare.

 

2.                                       Subsection A of Section 4,
“Compensation,” shall be amended and restated to read in its entirety as
follows:

 

A.                                   As full compensation for all services
rendered by the Executive pursuant to this Agreement, the Company shall pay, or
shall cause a Subsidiary to pay, to the Executive a salary of Five Hundred Fifty
Thousand Dollars ($550,000) per year (“Base Salary”), less applicable
withholdings. The Base Salary shall be payable twice monthly on the
15th business day and last business day of each month. Executive’s compensation
shall be reviewed by the Board annually during the Company’s normal review
period, beginning in the year following the first anniversary of the Effective

 

--------------------------------------------------------------------------------


 

Date.  In addition to the Base Salary set forth above, Company agrees to
reimburse Executive for the reasonable cost of housing and an automobile for use
in the in the Dallas/Fort Worth metropolitan area while performing his duties as
the President of EmCare.  Executive shall submit a proposal for housing and
automobile expense to the CEO of the Company for approval in his sole
discretion.

 

3.                                       Executive shall continue to be eligible
to participate in the short-term incentive plan as set forth in the Employment
Agreement for fiscal year 2010 and Executive’s incentive compensation for fiscal
year 2011 and thereafter shall be determined by the Board.

 

4.                                       A new Subsection D shall be added to
Section 4 “Compensation,” as follows:

 

D.                                    Subject to the approval of the Board of
the Company and upon the soonest possible grant date approved by the Board, 
Executive shall receive a one-time grant of options to purchase twenty-five
thousand (25,000) shares of class A common stock of Company which will vest over
the course of four (4) years on substantially the terms set forth in the Option
Agreement between Company and Executive entered into simultaneously with the
grant of such stock by the Board and twenty-five thousand (25,000) restricted
shares of class A common stock of Company which will vest over the course of
three (3) years on substantially the terms set forth in the Restricted Stock
Agreement between Company and Executive entered into simultaneously with the
grant of such stock by the Board.

 

5.                                       Subsections A and B of Section 9
“Restrictive Covenants,” shall be amended and restated to read in their entirety
as follows:

 

A.                                   Executive agrees that during the term of
this Agreement, and for twenty-four (24) months thereafter (provided, that if
Executive does not receive severance benefits upon termination of this
Agreement, such period shall be twelve (12) months), Executive will not in any
manner, without the prior written consent of the Company, directly or
indirectly: (1) disclose or divulge to any person, entity, firm, company or
employer, or use for Executive’s own benefit or the benefit of any other person,
entity, firm, company or employer directly or indirectly in competition with the
Company, any knowledge, information, business methods, techniques or data of the
Company; (2) solicit, divert, take away or interfere with any of the customers,
accounts, trade, business patronage, employees or contractual arrangements of
the Company; (3) compete with the Company or enter into any contractual
arrangements for the provision of medical transportation services, and physician
practice management services as related to hospital emergency department and
hospitalist outsourcing with any governmental authority, provider or hospital
with which Executive has come into contact while an employee of the Company; or
(4) either individually or in partnership, or jointly in conjunction with any
other person, entity or organization, as principal, agent, consultant, lender,
contractor, employer, employee, investor, shareholder, or in any other manner,
directly or indirectly, manage, carry on, establish, control, engage in, invest
in, offer financial assistance,

 

2

--------------------------------------------------------------------------------


 

financial services to, or permit his name to be used by any business that
competes with the then-existing business of the Company, provided that the
Executive shall be entitled, for investment purposes, to purchase and trade
shares of a public company which are listed and posted for trading on a
recognized stock exchange and the business of which public company may be in
competition with the business of the Company, provided that the Executive shall
not directly or indirectly own more than five percent (5%) of the issued share
capital of the public company, or participate in its management or operation, or
in any advisory capacity within the time limits set out herein. Solely for the
purposes of this paragraph 9, the term “Company” shall mean the Company, its
subsidiaries, its affiliates, their subsidiaries and companies for whom such
entities provide services.

 

B.                                     Executive further agrees that for a
period of twenty-four (24) months following termination of employment, however
caused, he will not solicit for hire or rehire, or take away, or cause to be
hired, or taken away, management level employee(s) of the Company.

 

6.                                       Except as specifically set forth
herein, all of the terms and conditions of the Employment Agreement are declared
by the parties to be in full force and effect without change.

 

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement, in
multiple counterparts, each of which shall be deemed an original, effective as
of April 1, 2010.

 

EMERGENCY MEDICAL SERVICES CORPORATION

 

 

By:

/s/ William A. Sanger

 

 

Name: William A. Sanger

 

 

Title:   Chairman and CEO

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

By:

/s/ Todd G. Zimmerman

 

 

Todd G. Zimmerman

 

 

3

--------------------------------------------------------------------------------